Citation Nr: 1754410	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for maxillary sinusitis.  

2.  Entitlement to a rating in excess of 20 percent for a duodenal/peptic ulcer with dysfunctional gall bladder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition.

4.  Service connection for costochondritis.


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney



ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to July 1979, from July 1980 to July 1986, from May 1994 to September 1994, from October 1996 to July 1997 and from July 1998 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that, in a September 2016 Decision Review Officer (DRO) decision, the RO recharacterized the service-connected dysfunctional gall bladder as a duodenal/peptic ulcer with a dysfunctional gall bladder.

In addition, the Board notes that the Veteran's claim for service connection for costochondritis was denied by the agency of original jurisdiction (AOJ) in a March 2009 rating decision.  Prior to the expiration of the one year appeal period, additional VA examination reports were considered by the AOJ.  As such constituted new and material evidence, the RO readjudicated the issue in the March 2010 decision.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The Veteran subsequently perfected his appeal to the March 2010 rating decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  Therefore, such issue comes before the Board on a de novo basis. 

Additional evidence, including VA treatment records dated through September 2015, has been added to the record since the issuance of the February 2012 and November 2012 statements of the case.  The Veteran's attorney waived AOJ consideration of this newly received evidence in an October 2017 submission.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's maxillary sinusitis manifested as three non-incapacitating episodes characterized by headaches, pain and purulent discharge or crusting in the past 12 months without three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  For the entire appeal period, the Veteran's duodenal/peptic ulcer with a dysfunctional gall bladder manifested as two episodes of gall bladder disease induced dyspepsia per year, one attack of gall bladder colic per year, and abdominal pain that occurred less than monthly that was relieved by standard ulcer therapy without moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; severe adhesions of the peritoneum with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage; moderately severe ulcers with impairment of health manifested by anemia and weight loss; recurrent incapacitating episodes related to ulcers averaging 10 days or more in duration at least four or more times a year; or severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

3.  In a final decision issued in March 1998, the RO denied the Veteran's claim of entitlement to service connection for a back condition.
4.  Evidence added to the record since the last final denial in March 1998 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.

5.  Resolving all doubt in his favor, the Veteran's currently diagnosed costochondritis had its onset during service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.97, Diagnostic Code 6513 (2017).

2.  The criteria for a rating in excess of 20 percent for a duodenal/peptic ulcer with dysfunctional gall bladder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.114, Diagnostic Codes 7101, 7305, 7317 (2017).

3.  The March 1998 rating decision that denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

5.  Resolving all reasonable doubt in the Veteran's favor, costochondritis had its onset during in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Veteran has been provided the required notice.  Neither the Veteran nor his attorney has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  A February 2012 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.   However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded a VA examination in February 2012 conjunction with the claims for an increased rating decided herein.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his maxillary sinusitis and duodenal/peptic ulcer with dysfunctional gall bladder have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned rating for the duration of the appeal period. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary. 

The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  Therefore, as the Veteran's claim for service connection for a back condition is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

B.  Maxillary Sinusitis

The Veteran contends that a higher rating is warranted for his maxillary sinusitis. During the February 2012 VA examination, the Veteran reported that he suffered from acute sinusitis attacks for which antibiotics were prescribed by his private physician, that he had been prescribed a nasal spray by his VA physician and that he experienced an associated loss of taste and headache.

The Veteran's sinusitis is rated under the diagnostic code for maxillary sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6513. 
Under the General Rating Formula for Sinusitis, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum rating allowable under the general rating formula is 50 percent. 
A note following this section provides that an incapacitating episode of sinusitis means one that requires bedrest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513. 

The Board finds that a rating in excess of 10 percent for maxillary sinusitis is not warranted.  A February 2012 VA Disability Benefits Questionnaire (DBQ) report indicated that the Veteran had experienced three non-incapacitating episodes of sinusitis that were characterized by headaches, pain and purulent discharge or crusting in the past 12 months but no incapacitating episodes of sinusitis that required prolonged antibiotic treatment.  The Veteran denied having undergone sinus surgery in the February 2012 VA DBQ report.  While the Veteran reported that he had been prescribed antibiotics to treat his sinusitis, he has not alleged bedrest.  A higher rating is not warranted as the clinical evidence does not establish, and the Veteran has not alleged, suffering from three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, radical surgery with chronic osteomyelitis  or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.
C.  Duodenal/Peptic Ulcer with Dysfunctional Gall Bladder

The Veteran contends that a higher rating is warranted for his duodenal/peptic ulcer as he experienced episodes of localized pain and vomiting.  During a February 2012 VA examination, the Veteran reported localized pain that was relieved by standard ulcer therapy, that he used continuous medication to treat his condition and that he had diet restrictions as he avoided greasy foods.

The Veteran's duodenal/peptic ulcer with dysfunctional gall bladder is rated by analogy under the diagnostic codes for an injury to the gall bladder and a duodenal ulcer.  Under Diagnostic Code 7317, a gall bladder injury is to be rated as for peritoneal adhesions under Diagnostic Code 7301.  38 C.F.R. § 4.114.  Adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  A Note under Diagnostic Code 7301 indicates that ratings for adhesions will be considered when there is a history of operative or other infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, and the presence of pain. 

Under Diagnostic Code 7305, a duodenal ulcer warrants a 20 percent rating if moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted if moderately severe, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; and a 60 percent rating is warranted if severe, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The Board finds that a rating in excess of 20 percent for a duodenal/peptic ulcer with a dysfunctional gall bladder is not warranted.  A February 2012 VA examination found that the Veteran experienced two episodes of gall bladder disease induced dyspepsia per year, one attack of gall bladder colic per year, and abdominal pain that occurred less than monthly that was relieved by standard ulcer therapy.  An April 2014 VA abdominal ultrasound was found to be normal with no evidence of gall bladder disease.  A June 2015 VA treatment note indicated that the gall bladder examination was normal with no findings suggestive of acute or chronic cholecystitis.  The clinical evidence of record does not reveal, and the Veteran has not alleged, moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage; moderately severe ulcers with impairment of health manifested by anemia and weight loss; recurrent incapacitating episodes related to ulcers averaging 10 days or more in duration at least four or more times a year; or severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Therefore, a rating in excess of 20 percent is not warranted.

D.  Other Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected maxillary sinusitis and/or duodenal/peptic ulcer with dysfunctional gall bladder; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal period.  Therefore, assigning a staged rating for such disabilities is not warranted. 
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected maxillary sinusitis and/or duodenal/peptic ulcer with dysfunctional gall bladder.  In a January 2016 VA Application for Increased Compensation Based on Unemployability, the Veteran claimed that he was unable to obtain and maintain employment due to his service connected depression and cluster headaches.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claims decided herein and, consequently, no further consideration of such is necessary at this time. 

III. New and Material/Service Connection Claims

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

 The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Back Condition 

The Veteran claimed entitlement to service connection for a back condition in July 1979 and a February 1981 administrative decision indicated that VA was unable to process his claim as his service records had not been received.  He again filed a claim for service connection for a back condition in May 1995 and a May 1997 rating decision denied this claim.  However, additional service treatment records were received after the issuance of this rating decision.  The March 1998 rating decision denied the claim for service connection for a back condition.

Evidence of record at the time of the March 1998 rating decision includes the Veteran's service treatment records, private and VA clinical records and a May 1979 VA orthopedic examination.  The RO found that there was no evidence of treatment in the service medical records for his period of active duty service from July 1980 to July 1986, that an April 1995 private magnetic resonance imaging (MRI) scan demonstrated that the back condition was not incurred during that period of active duty and that the evidence showed that his back condition existed prior to his last period of active duty from October 1996 to July 1997.  The RO also found that the Veteran's treatment records from his last period of service showed treatment for a back condition in February 1997, March 1997 and April 1997.  Consequently, the RO determined that there was no evidence that the Veteran's condition permanently worsened as a result of service.

In March 1998, the Veteran was advised of the decision and his appellate rights. 
However, no further communication regarding his claim of entitlement to service connection was received until July 2008, when VA received his application to reopen such claim.  Therefore, the March 1998 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the March 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that additional service treatment records were added to the record after the issuance of the March 1998 rating decision.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.   § 3.156(c)(1)(i).   As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.   Rather, the claim is simply reviewed on a de novo basis.  The Board notes that the additional service treatment records that had been added since the March 1998 rating decision are from his final period of service and hence were not in existence at the time of the March 1998 rating decision.  As such, 38 C.F.R. § 3.156(c) is inapplicable in the instant case and the March 1998 rating decision need not be reconsidered. 

In this regard, the Board again notes that the Veteran's claim for service connection was previously denied as the record did not establish that his preexisting lumbar spine condition was permanently worsened as a result of service.  The newly received evidence likewise fails to demonstrate such permanent worsening.

Evidence received since the March 1998 rating decision consists of VA treatment records dated through September 2015, a March 2009 VA examination report and various private treatment records.  The March 2009 VA general medicine examination report made no findings referable to the lumbar spine.  The VA and private clinical records showed ongoing complaints and treatment for a lumbar spine condition; however, no etiology opinion was contained in the records.

Additionally, while the Veteran has submitted additional statements regarding his back condition during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the March 1998 rating decision.  Specifically, he simply continues to contend that his back condition is related to service.

Therefore, the Board finds that the evidence received since the March 1998 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


C.  Costochondritis

The Veteran contends that his costochondritis had its onset during service.  In a May 2010 notice of disagreement, the Veteran wrote that he was diagnosed with costochondritis during service.

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's costochondritis had its onset during service. Service treatment records reflect complaints of right sided rib pain and an assessment of costochondritis (Tietze's syndrome) in a November 2006 treatment note.  A December 2006 treatment note reflected an assessment of costochondritis while assessments of atypical chest pain were reflected in April 2007 and May 2007 treatment notes.  The Veteran reported chest pain in a March 2008 Report of Medical Assessment.  Although a March 2009 VA general medicine examination report made a diagnosis of "costochondritis resolved" and "chest pain resolved," a diagnosis of costochondritis.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  There is no contrary opinion of record. 

The Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology later associated with his costochondritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the evidence regarding the relationship between the Veteran's costochondritis and service is at least in relative equipoise, and he has competently and credibly provided a lay account of the onset of symptoms associated with during service. Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for costochondritis is warranted.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A rating in excess of 10 percent for maxillary sinusitis is denied.

A rating in excess of 20 percent for a duodenal/peptic ulcer with dysfunctional gall bladder is denied.

New and material evidence not having been received, the claim for a back condition is not reopened; the appeal is denied.

Service connection for costochondritis is granted.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


